NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition
                  is not citable as precedent. It is a public record.


   United States Court of Appeals for the Federal Circuit


                                      05-3255


                                  JANETTE LIST,

                                                    Petitioner,


                                         v.


                     OFFICE OF PERSONNEL MANAGEMENT,

                                                    Respondent.


                          __________________________

                          DECIDED: November 14, 2005
                          __________________________


Before MICHEL, Chief Judge, SCHALL, and GAJARSA, Circuit Judges.

PER CURIAM.


                                     DECISION

      Janette List petitions for review of the final decision of the Merit Systems

Protection Board (“Board”) that affirmed the denial by the Office of Personnel

Management (“OPM”) of her application for a survivor annuity under the Civil Service

Retirement System (“CSRS”) as the former spouse of Richard Comstock, a deceased
federal retiree. List v. Office of Pers. Mgmt., No. CH-0831-03-0677-I-1 (M.S.P.B. June

2, 2005). We affirm.

                                      DISCUSSION

                                             I.

       Ms. List and Mr. Comstock were married on March 1, 1953. During the entire

period of their marriage, Mr. Comstock was employed under the CSRS with the

Veterans Administration. Mr. Comstock retired from federal service on June 30, 1983.

Upon his retirement, he selected a reduced annuity with survivor benefits for Ms. List.

       Ms. List and her husband were divorced on May 19, 1995. The divorce decree

awarded Ms. List a “45% interest in [Mr. Comstock’s] federal retirement system.” Ms.

List was to be paid this amount directly out of Mr. Comstock’s “monthly federal pension

benefit.” The divorce decree did not provide for a survivor annuity.       Following her

divorce, Ms. List remarried.

       During the two-year period following the divorce, OPM sent annual notices to Mr.

Comstock advising him of his right to elect, in writing, a former spouse survivor annuity

for Ms. List. However, Mr. Comstock never made such an election. In November of

1995, Mr. Comstock’s annuity was returned to the unreduced “life rate” level.

       Mr. Comstock died on October 6, 2002. On February 18, 2003, the Court of

Common Pleas in Ross County, Ohio, issued an order amending the May 19, 1995

decree to provide for a survivor annuity for Ms. List.

       Armed with the amended divorce decree, Ms. List applied to OPM for a former

spouse survivor annuity.       In a reconsideration decision dated June 5, 2003, OPM

denied Ms. List’s application. It did so on the ground that because the amended court




05-3255                                      2
order was issued after the date of Mr. Comstock’s death, it was not acceptable for

processing pursuant to 5 C.F.R. § 838.806.

       Ms. List timely appealed to the Board.            On September 15, 2003, the

administrative judge (“AJ”) to whom the appeal was assigned issued an initial decision

affirming OPM’s reconsideration decision. List v. Office of Pers. Mgmt., No. CH-0831-

03-0677-I-1 (M.S.P.B. Sept. 15, 2003).       The AJ’s initial decision became the final

decision of the Board on June 2, 2005, after the Board denied Ms. List’s petition for

review for failure to meet the criteria for review set forth at 5 C.F.R. § 1201.115(d). This

appeal followed. We have jurisdiction pursuant to 28 U.S.C. § 1295(a)(9).

                                             II.

       Our scope of review in an appeal from a decision of the Board is limited.

Specifically, we must affirm the Board’s decision unless we find it to be arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law; obtained

without procedures required by law, rule, or regulation having been followed; or

unsupported by substantial evidence. 5 U.S.C. § 7703(c) (2000); Kewley v. Dep’t of

Health & Human Servs., 153 F.3d 1357, 1361 (Fed. Cir. 1998).

       The Board did not err in affirming OPM’s denial of Ms. List’s application for a

former spouse survivor annuity. It is undisputed that the May 19, 1995 divorce decree

did not provide Ms. List with a survivor annuity. Under these circumstances, in support

of her application, Ms. List was forced to rely on the February 18, 2003 order amending

the divorce decree. OPM rejected that order, however, under 5 C.F.R. § 838.806,

which is based upon 5 U.S.C. § 8341(h)(4), a codified provision of the Civil Service

Retirement Spouse Equity Act of 1984, Pub. L. No. 98-615, 98 Stat. 3195, 3200-01.




05-3255                                      3
Section 8341(h)(4) states that a modification of a divorce decree, insofar as it relates to

a survivor annuity, is not effective if it is made after the death of the retired employee.

The regulation, in turn, provides as follows:

                     A court order awarding a former spouse survivor
              annuity is not a court order acceptable for processing if it is
              issued after the date of retirement or death of the employee
              and modifies or replaces the first order dividing the marital
              property of the employee or retiree and the former spouse.

5 C.F.R. § 838.806(a) (2005). Under section 838.806(a), the February 18, 2003 order

was not acceptable for processing because (i) it was issued after Mr. Comstock died

and (ii) it modified the May 19, 1995 divorce decree by providing for a survivor annuity

for Ms. List. OPM therefore did not err in denying Ms. List’s application for a survivor

annuity as Mr. Comstock’s former spouse. See Vaccaro v. Office of Pers. Mgmt., 262

F.3d 1280, 1287-88 (Fed. Cir. 2001) (ruling that OPM did not err in denying an

application for a former spouse survivor annuity, where the 1997 order on which the

application was based was ineffective because it purported to modify a 1996 divorce

decree after the death of the applicant’s former spouse).

       Ms. List argues, however, that we should reverse the decision of the Board. She

asserts that it was Mr. Comstock’s desire to have the 1995 divorce decree amended,

but he died before he was able to secure such an amendment from the court. Even if

true, Ms. List’s assertions regarding Mr. Comstock’s wishes are unavailing. Because

the 2003 order purporting to amend the divorce decree was entered after Mr.

Comstock’s death, it did not meet the requirements of 5 U.S.C. § 8341(h)(4), and OPM

was without authority to accept it. See Killip v. Office of Pers. Mgmt., 991 F.2d 1564,

1568-70 (Fed. Cir. 1992).




05-3255                                         4
     For the foregoing reasons, the final decision of the Board is affirmed.

     No costs.




05-3255                                   5